                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

OMAR ODALE BROCKMAN,

     Plaintiff,
v.                                       Case No. 17-10399
                                         Honorable Victoria A. Roberts
MARK MCCULLICK, et al.,

     Defendants.
___________________________/

 ORDER DENYING DEFENDANTS’ TOWN AND ALLEN’S MOTION FOR
             SUMMARY JUDGMENT [ECF No. 72]

I.   INTRODUCTION

     Omar Odale Brockman (“Brockman”), a state prisoner, filed this civil

rights action against six individuals under 42 U.S.C. § 1983. He alleges

retaliation in violation of his First Amendment rights. The remaining

defendants are Renee Allen (“Allen”) and Angela Town (“Town”; collectively,

“Defendants”); they were food service workers at the Michigan Department

of Corrections (“MDOC”) St. Louis Correctional Facility where Brockman

worked. Brockman says he was fired from his job because he threatened to

and did file a grievance against Defendants.

     The Court finds there are genuine issues of fact concerning any causal

connection between Brockman’s grievance activity, negative evaluations,



                                     1
and termination. The Court DENIES this motion for summary judgment. [ECF

No. 72].



II.   FACTS

      At all times relevant, Brockman was incarcerated at MDOC’s St. Louis

Correctional Facility. He worked in the facility’s kitchen as an inmate clerk.

Defendants are employees of Trinity Services Group, Inc. (“Trinity”), a

private company contracted to provide food service for the MDOC.

      Inmates who work in the kitchen are not Trinity employees. However,

Trinity employees review them on a monthly basis using a Prisoner Program

and Work Assignment Evaluation, also called a 363 Evaluation, (“363

evaluation”). These evaluations can also be issued by Trinity or MDOC

employees for disciplinary reasons.

      On October 25, 2016, Brockman organized food service records and

noticed daily worksheets from the previous day were misplaced. Brockman

could not search for the records in the back office without supervision. He

approached Town to ask if she would escort him to the office. She was then

gathering cases of powdered drinks from the commissary room.

      Brockman held the commissary door open for Town. As she passed

through the doorway, she started dropping a box of drinks. Brockman says


                                      2
that he instinctively reached out to catch the box before it fell to the floor.

Town originally told MDOC staff that Brockman came into her personal

space, and his fingertips grazed her backside area. However, in her

deposition, Town said she was not even sure that Brockman touched her.

[ECF No. 72-3, PageID. 936].

      Shortly after the incident, Town spoke to MDOC Corrections Officer

Paradice (“Paradice”). In her deposition, Town testified that she asked

Paradice to call the Control Center to review the security footage of the

incident.

      After the discussion with Town, Paradice approached Brockman and

told him that he was “laying [Brockman] in” (i.e., taking him to his cell) for the

rest of the day. As Paradice escorted Brockman to the housing unit, another

officer, Sergeant Monford, stopped them and ordered Brockman to “cuff up.”

Monford took Brockman to the segregation unit and told him that he was

being detained for sexually assaulting Town, that an inspector would meet

with him under the Prison Rape Elimination Act (“PREA”), and that he may

be criminally charged.

      With Brockman in segregation, Town reviewed the security footage of

the incident with MDOC staff in the control center. The footage did not show

Brockman grazing Town’s backside with his fingertips. Brockman was then


                                        3
released from the segregation unit; he was in the segregation unit for 20 to

30 minutes.

     When Brockman returned to the dining hall, he told Town’s supervisor,

Food Service Director Charles Parker (“Parker”), that Town falsely accused

him. Brockman also said he could have faced criminal charges or charges

under the PREA had there not been a camera in the area, and that he

planned to file a grievance against Parker and Town. Parker disputes that

Brockman spoke to him about the incident on that same day; he says it

happened a couple of days later. Parker also asserts he did not tell Town

that Brockman planned to file a grievance against her.

     The same day, Town submitted a negative 363 evaluation against

Brockman. The evaluation was not based on the incident. Rather, Town

wrote that Brockman: (i) made toast earlier in the morning in the kosher

kitchen, which is off limits and a violation of MDOC rules; (ii) argued with

Trinity staff; (iii) complimented female staff members; and (iv) invaded

Town’s personal space. Brockman acknowledges that he did make toast in

the kitchen that morning; however, in Parker’s deposition, Parker said it was

a common occurrence for inmates to violate this rule, and he could not

remember ever issuing a negative 363 evaluation for such conduct. In fact,




                                     4
he described submitting a negative 363 evaluation for such conduct as an

“extreme response.”

      On October 28, 2016, Brockman filed a grievance against Town. He

alleged she made false allegations of sexual assault. Brockman’s grievance

was denied.

      Defendant Allen did not work on the day of the incident. She returned

to work on October 29th - four days later. This day, Allen escorted Brockman

to the food service office to get paperwork. While in the office, Allen told

Brockman that she heard about the incident and said Town would not lie

about such a thing. Brockman responded that if there was any question

about the truth, given the video footage, he would still be in segregation.

Town says Brockman made a racially prejudicial statement, but he disputes

it. Allen then wrote a negative 363 evaluation allegation against Brockman

for: (i) being argumentative, (ii) not leaving the office when asked, and (iii)

making an offensive racial remark.

      On November 1, 2016, Classification Director Julius Mayfield met with

Brockman and told him that because he had the two negative work

evaluations from Town and Allen within 30 days, he was terminated from his

work assignment under MDOC Policy Directive 05.01.100, Section FF.




                                      5
III.   STANDARD OF REVIEW

       Under Fed. R. Civ. P. 56(a), “[t]he Court shall grant summary judgment

if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” The movant bears

the initial burden to inform the Court of the basis for its motion; it must identify

particular portions of the record that demonstrate the absence of a genuine

dispute as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). If the movant satisfies its burden, the non-moving party must set forth

specific facts showing a genuine issue for trial. Id. at 324. Unsupported,

conclusory statements are insufficient to establish a factual dispute to defeat

summary judgment, as is the “mere existence of a scintilla of evidence in

support of the [non-movant’s] position”; the evidence must be such that a

reasonable jury could find in its favor. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986); Alexander v. CareSource, 576 F.3d 551, 560 (6th Cir.

2009).

       In deciding a summary judgment motion, the Court “views the factual

evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

The Court need only consider the cited materials, but it may consider other

evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the


                                         6
summary judgment stage “is not to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.”

Liberty Lobby, 477 U.S. at 249.



IV.   ANALYSIS

      “A prisoner’s claim that prison officials retaliated against him for

engaging in protected conduct is grounded in the First Amendment.” Jones

v. Caruso, 421 Fed. Appx. 550, 553 (6th Cir. 2011). “[R]etaliation for the

exercise of constitutional rights is itself a violation of the Constitution.”

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

      A. Brockman’s Retaliation Claim Raises A Genuine Issue of
         Material Fact
      The right to file a grievance has been read to include even the threat

to file a grievance. See Carter v. Dolce, 647 F. Supp. 2d 826, 834 (E.D. Mich.

2009) (“The Court believes that when it comes to protecting First Amendment

rights, including the right to petition the government for redress, there is little

difference between retaliating against a person for filing a grievance, and

retaliating for threatening to file one.”); King v. Williams, No. 12-15116, 2013

WL 4718335, at *3 (E.D. Mich. Sept. 3, 2013) (“the mere fact of a complaint

being expressed orally rather than in writing does not deprive that complaint

of its constitutional protection”).

                                        7
      To state a First Amendment retaliation claim, a plaintiff must plausibly

allege: (1) he engaged in protected conduct; (2) the defendant took an

adverse action against him ‘that would deter a person of ordinary firmness

from continuing to engage in that conduct’; and (3) . . . the adverse action

was taken (at least in part) because of the protected conduct. Thaddeus-X,

175 F.3d at 394.

      For purposes of this motion, the parties agree Brockman satisfied the

first two elements of his First Amendment retaliation claim: (1) Brockman

engaged in protected conduct when he threatened to file and filed an MDOC

grievance, and (2) Brockman’s termination constituted an adverse action.

      The disagreement arises over the third element: that Brockman’s

termination was the “adverse action motivated at least in part” by his

grievance. Id. at 394. Defendants argue: (1) Brockman failed to establish a

causal link between his grievance and termination; and (2) his termination

resulted from wrongdoing in his job.

      “[T]he third element—a causal connection between the protected

activity and the adverse action—needs to be established by [Brockman] to

complete [his] affirmative case.” Thaddeus–X, 175 F.3d at 399. However,

“retaliation ‘rarely can be supported with direct evidence of intent.’” Harbin–

Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005) (citation omitted). As a result,


                                       8
“[c]ircumstantial evidence, like the timing of events or the disparate treatment

of similarly situated individuals, is appropriate” for the Court to consider to

determine whether there is a genuine issue of fact. Thaddeus–X, 175 F.3d

at 399.

      Brockman presents sufficient circumstantial evidence to complete his

affirmative case and overcome this motion for summary judgment. He

presents both temporal proximity and disparate treatment evidence that raise

a genuine issue of material fact with respect to the causal connection

between his conduct and the adverse action taken against him.

            1. Temporal Proximity
      There is a question of fact whether Town or Allen had knowledge of

Brockman’s intent to file a grievance. Brockman asked Parker to submit a

grievance against Town for filing a false report. When Parker refused,

Brockman threatened to file a grievance against Town and Parker.

Brockman’s request and Town’s negative report occurred in proximity to one

another. Parker also admitted in his deposition that he “briefly” spoke with

Town shortly after the incident, but he could not remember the extent of the

conversation.

      And, although Allen asserts now that she had no knowledge of

Brockman’s grievance, in her deposition Allen said she had a conversation


                                       9
with Parker about Brockman’s intent to file a grievance; Town also warned

Trinity employees to “be careful of Brockman.” Town filed a negative 363

evaluation on her first day at work following the incident, which is the day

after Brockman filed his grievance against Town. Because the protected

conduct and Defendants’ negative 363 evaluations occurred in proximity to

one another, there is an inference of retaliation.

      When viewing evidence and drawing inferences in favor of Brockman,

there is a question of fact regarding whether Town and Allen – despite their

denials – knew of Brockman’s intention to file a grievance. See Kochins, 799

F.2d at 1133.

            2. Disparate Treatment
      Brockman’s claims of retaliatory treatment are further bolstered by his

claim that he was treated differently than other inmates.

      Town wrote a 363-evaluation based in part on Brockman using the

kosher kitchen. During his deposition, Parker stated that inmates “would

often take things from that area that weren't normally accessible.” [ECF No.

72-4, PageID. 988]. Though he described this as a common occurrence,

Parker could not remember ever issuing a negative 363 evaluation for such

an offense. Parker further noted that writing a negative 363 evaluation for

such conduct was an “extreme response.” Id. Town even admitted in her


                                      10
deposition, “I can’t write the 363 on him touching me because there is no

evidence of that, but he was in the kosher kitchen that morning eating toast.”

[ECF No. 72-4, PageID. 994].

      Here, a combination of: (1) the timing between when Brockman filed

his grievance against Town and his termination; and (2) a negative 363

evaluation for a routine offense that others are not punished for, establishes

a genuine issue of material fact that could support a jury verdict in favor of

Brockman. Thaddeus-X, 175 F.3d at 400.

      Since Brockman meet his burden to establish that his protected

conduct was a motivating factor behind any harm, the burden of production

shifts to the Defendants. Thaddeus–X, 175 F.3d at 399. If the Defendants

can show that they would have taken the same actions in the absence of the

protected activity, Town and Allen are entitled to prevail on summary

judgment. Id. (citing Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429

U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977)).

      Because there is a genuine dispute as to whether Defendants would

have submitted a negative 363 evaluation in the absence of the protected

activity, Brockman survives summary judgment on his First Amendment

retaliation claim.

      B. Brockman States a Cognizable Claim for Compensatory and
         Punitive Damages
                                     11
      Defendants say Brockman is not entitled to compensatory damages

because he has not established a violation of any constitutional right.

However, as discussed, the Court finds that Brockman presented a question

of fact on his First Amendment retaliation claim. See King v. Zamiara, 788

F.3d 207, 216 (6th Cir. 2015) (holding that a plaintiff may seek compensatory

damages for violations of the First Amendment). Brockman states a

cognizable claim for compensatory damages.

      A jury may also find that Brockman is entitled to punitive damages. “[A]

key feature of punitive damages [is] that they are never awarded as of right,

no matter how egregious the defendant's conduct.” Smith v. Wade, 461 U.S.

30, 56 (1983). “Rather, once the plaintiff proves that the defendant's conduct

triggers consideration of punitive damages, the factfinder makes the

‘discretionary moral judgment’ whether or not to award punitive damages.”

Id. (quoting King, 788 F.3d at 217). Because a jury has the discretion to

award punitive damages based upon the Defendants’ conduct, Brockman’s

claim for punitive damages is to be decided by the factfinder, rather than the

Court.



V.    CONCLUSION




                                     12
     The Court DENIES Allen and Town’s motion for summary judgment.

Brockman presents a genuine dispute of material fact regarding his First

Amendment retaliation claims. The case will proceed to trial.

     IT IS ORDERED.
                                          S/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: April 6, 2020




                                     13
